Exhibit 10.1

Third Amendment
 
to
 
Fourth Amended and Restated Credit Agreement
 
Among
 
Linn Energy, LLC,
 
As Borrower,
 
BNP Paribas,
 
As Administrative Agent,
 
and
 
The Lenders Party Hereto
 
Dated as of June 2, 2010
 US 400724 v4
 
 

--------------------------------------------------------------------------------

 
Third Amendment to Fourth Amended and Restated Credit Agreement
 
This Third Amendment to Fourth Amended and Restated Credit Agreement (this
“Third Amendment”) dated as of June 2, 2010 (the “Third Amendment Effective
Date”) is among Linn Energy, LLC, a limited liability company formed under the
laws of the State of Delaware (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
R E C I T A L S
 
A.          The Borrower, the Administrative Agent and the Lenders are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of April
28, 2009 (as the same has been amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit Agreement
as more particularly set forth herein.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                    Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this Third
Amendment, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all section references in this Third
Amendment refer to the Credit Agreement.
 
Section 2.                     Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)            The definition of “Agreement” is hereby amended and restated in
its entirety to read as follows:
 
“‘Agreement’ means this Fourth Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment and as the
same may from time to time be further amended, modified, supplemented or
restated.”
 
(b)            The following new definitions are hereby added to Section 1.02
where alphabetically appropriate as follows:
 
“‘Acquisition Swap Agreement’ has the meaning assigned such term in Section
9.18(b).”
 US 400724
v4                                                                     
 
1

--------------------------------------------------------------------------------

 
“‘Aggregate Exposure’ means, as of any Test Date, the sum of all Exposures with
respect to all Acquisition Swap Agreements.”
 
“‘Exposure’ means, with respect to any Acquisition Swap Agreement as of any Test
Date, the amount (expressed as a positive) that would be owed by the Borrower or
its Subsidiaries to the applicable counterparty or the amount (expressed as a
negative) that would be owed to the Borrower or its Subsidiaries by the
applicable counterparty, in each case under such Acquisition Swap Agreement on
the immediately preceding Test Date, assuming that a settlement date under such
Acquisition Swap Agreement had occurred on such immediately preceding Test
Date.”
 
“‘Minimum Availability Amount’ means an amount equal to the greater of (a)
$200,000,000 and (b) if the Aggregate Exposure is a positive number as of the
most recent Test Date, 200% of such Aggregate Exposure.”
 
“‘Target Oil and Gas Properties’ has the meaning assigned such term in Section
9.18(b).”
 
“‘Termination Event Date’ means, with respect to any Acquisition Swap Agreement
entered into in connection with a potential acquisition of Target Oil and Gas
Properties (a) the date on which the obligation of the Borrower or one or more
of its Subsidiaries to consummate the acquisition of such Target Oil and Gas
Properties expires or terminates pursuant to the applicable purchase and sale
agreement, (b) the date (which shall not be prior to the expiration of the 120
day period stated in clause 9.18(e)) on which Administrative Agent gives written
notice to the Borrower that it has determined in good faith that the acquisition
of such Target Oil and Gas Properties will not occur or (c) the date on which
the purchase and sale agreement related to such Target Oil and Gas Properties is
terminated.”
 
“‘Test Date’ means the first Business Day of each calendar week; provided,
however, that if on the first Business Day of any calendar week the Aggregate
Exposure shall exceed $100,000,000, then, for the period commencing on such Test
Date to and including the first Business Day of the next succeeding calendar
week thereafter on which the Aggregate Exposure shall be less than or equal to
$100,000,000, the Aggregate Exposure shall be calculated at the end of each
Business Day assuming that a settlement date had occurred on the immediately
preceding Business Day.”
 
“‘Third Amendment’ means that certain Third Amendment to Fourth Amended and
Restated Credit Agreement dated as of June 2, 2010 among the Borrower, the
Lenders signatory thereto, the Guarantors signatory thereto and the
Administrative Agent.”
 
“‘Third Amendment Effective Date’ has the meaning assigned to such term in the
Third Amendment.”
 US 400724
v4                                                                     
 
2

--------------------------------------------------------------------------------

 
2.2           Amendment to Section 8.01(d).  Section 8.01(d) is hereby amended
by inserting the following at the end of such section:
 
“In addition, the Borrower shall deliver the items required pursuant to Section
9.18(c) in connection with any Acquisition Swap Agreements.”
 
2.3           Amendment to Section 9.03.  Section 9.03 is hereby amended by
re-lettering Section 9.03(e) as Section 9.03(f) and inserting the following new
Section 9.03(e):
 
“(e)           Liens on cash and securities to secure obligations under
Acquisition Swap Agreements as contemplated by Section 9.18(e).”
 
2.4           Amendment to Section 9.18 (Swap Agreements).  Section 9.18 is
hereby amended and restated in its entirety as set forth below:
 
“Section 9.18         Swap Agreements.
 
(a)           Neither the Borrower nor any of its Subsidiaries will enter into
(or, in the case of Section 9.18(a)(ii) below, permit to exist) any Swap
Agreements with any Person other than:
 
(i)           Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed, (I)
85% of the reasonably anticipated projected production from Proved Properties
for each month during the period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately, for the remainder
of the then-current calendar year plus the next two full calendar years
succeeding the execution of such Swap Agreement, (II) 70% of the reasonably
anticipated projected production from Proved Properties for each month during
the period during which such Swap Agreement is in effect for each of crude oil
and natural gas, calculated separately, for each month thereafter and (III) the
net monthly production from proved, developed producing reserves (regardless of
projected production levels) for the calendar month most recently ended prior to
such day for which historical production volumes are available, calculated
separately for each of crude oil and natural gas.
 
(ii)          Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed at any time (other than during an
Exemption Period) 100% of the then
 US 400724
v4                                                                     
 
3

--------------------------------------------------------------------------------

 
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate.
 
(b)           Notwithstanding anything in Section 9.18(a)(i) to the contrary,
the Borrower may enter into commodity Swap Agreements with any Lender or
Affiliate of a Lender having notional volumes in excess of the amounts set forth
in Section 9.18(a)(i) (such Swap Agreements being “Acquisition Swap Agreements”)
in anticipation of the acquisition of Oil and Gas Properties or Equity Interests
of Persons owning Oil and Gas Properties in a transaction not prohibited by this
Agreement (any such Oil and Gas Properties being referred to herein as the
“Target Oil and Gas Properties”) if (x) the Borrower or a Subsidiary has entered
into a definitive purchase and sale agreement for such Target Oil and Gas
Properties, (y) the tenor of any such Acquisition Swap Agreement does not exceed
60 months from the expected date of closing of such acquisition and (z) the
notional volumes hedged pursuant to any such Acquisition Swap Agreement (when
aggregated with the notional volumes hedged pursuant to all other Acquisition
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Acquisition Swap Agreements) do not exceed, as
of the date such Acquisition Swap Agreement is executed, 100% of the reasonably
anticipated projected production from all Oil and Gas Properties constituting
Target Oil and Gas Properties as of such date that are identified by the
Borrower’s internal engineers as proved reserves for each month during the
period during which such Acquisition Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately.
 
(c)           If, as of any Test Date that occurs while one or more Acquisition
Swap Agreements are in effect, the Borrower determines that all Acquisition Swap
Agreements then in effect (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) have notional volumes in excess of the
amounts set forth in Section 9.18(a)(i), then the Borrower shall (1) maintain
unused availability under this Agreement in an amount at least equal to the
Minimum Availability Amount until such time as the Borrower is in compliance
with Section 9.18(a)(i) and (2) furnish to the Administrative Agent, no later
than the close of business on such Test Date, a statement of the Aggregate
Exposure as of the last preceding Business Day as of which such amount could be
calculated.
 
(d)           The Borrower shall terminate, create off-setting positions,
otherwise unwind existing Swap Agreements or take other actions permitted by
this Agreement within three (3) Business Days after a Termination Event Date
occurs with respect to any Acquisition Swap Agreement to the extent necessary to
be in compliance with Section 9.18(a)(i).
 US 400724
v4                                                                     
 
4

--------------------------------------------------------------------------------

 
(e)           If the acquisition of any Target Oil and Gas Properties has not
been consummated within 120 days of the execution of the related Acquisition
Swap Agreements with the effect that the Borrower is not then compliant with
Section 9.18(a), then until the earlier of (1) the date such acquisition is
consummated or (2) a Termination Event Date, the Borrower shall secure such
Acquisition Swap Agreements in an amount not less than the amount of Exposure
with respect to such Acquisition Swap Agreements (to the extent such Exposure is
a positive number) by pledging to the Administrative Agent for the benefit of
the relevant counterparties cash or securities as may be mutually agreed by the
Borrower and such swap counterparty(ies).
 
(f)           If, at any time (other than during an Exemption Period), the
Borrower determines that the notional amounts of Swap Agreements in respect of
interest rates exceed 100% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating rate, then
the Borrower shall, within thirty (30) days of such determination, terminate,
create off-setting positions or otherwise unwind existing Swap Agreements in
order to comply with this Section 9.18.
 
(g)           If, at any time during an Exemption Period, the Borrower
determines that the notional amounts of Swap Agreements in respect of interest
rates exceed 100% of the outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate calculated on a pro forma
basis assuming any relevant acquisition subject of such Exemption Period were
funded completely with borrowed money which bears interest at a floating rate,
then the Borrower shall, within thirty (30) days of such determination,
terminate, create off-setting positions or otherwise unwind existing Swap
Agreements such that the notional volumes do not exceed 100% of such pro forma
principal amount.
 
(h)           Notwithstanding anything to the contrary in this Section 9.18, (1)
there shall be no prohibition against the Borrower entering into any “put” or
“call spread option” contracts or commodity price floors so long as such
agreements are entered into for non-speculative purposes and in the ordinary
course of business for the purpose of hedging against fluctuations of commodity
prices and (2) any “swaption” entered into by the Borrower shall be counted
against the sublimits contained in this Section 9.18. for the purpose of hedging
against fluctuations of commodity prices.
 
                (i)            If, after the end of any calendar month, the
Borrower determines that the aggregate notional volume of all commodity Swap
Agreements for which settlement payments were calculated in such calendar month
exceeded the volume caps on reasonably anticipated projected production from
Proved Reserves as set forth in Section 9.18(a) for such calendar month or
actual net monthly production from proved, developed producing reserves for such
calendar month (in each case calculated for each commodity separately), then the
Borrower shall, within 30 days of its receipt of the production
 US 400724
v4                                                                     
 
5

--------------------------------------------------------------------------------

 
information for such calendar month, terminate, create off-setting positions,
otherwise unwind existing Swap Agreements or take other actions permitted by
this Agreement (including delivering revised forecasts of anticipated projected
production reasonably acceptable to the Administrative Agent) such that, upon
the expiration of such 30 day period, the Borrower will be in compliance with
the volume caps set forth in Section 9.18(a) (calculated for each commodity
separately).”
 
Section 3.                    Conditions Precedent.  The effectiveness of this
Third Amendment is subject to the receipt by the Administrative Agent of the
following documents and satisfaction or waiver by the Lenders of the other
conditions provided in this Section 3, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance:
 
3.1           Payment by the Borrower to the Administrative Agent of all fees
and other amounts due and payable on or prior to the Third Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to the Credit Agreement.
 
3.2           The Administrative Agent shall have received multiple counterparts
as requested of this Third Amendment from the Borrower, the Guarantors and the
Majority Lenders.
 
3.3           No Default or Event of Default shall have occurred and be
continuing as of the Third Amendment Effective Date.
 
Section 4.                    Representations and Warranties; Etc.  Each Obligor
hereby affirms (a) that as of the date of execution and delivery of this Third
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Third Amendment Effective Date (unless
made as of a specific earlier date, in which case, such representations and
warranties remain true and correct in all material respects as of such earlier
date); and (b) that after giving effect to this Third Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents.
 
Section 5.                    Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Third Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Third Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Each Obligor hereby
expressly (i) acknowledges the terms of this Third Amendment, (ii) ratifies and
affirms its obligations under each Loan Document to which it is a party, (iii)
acknowledges, renews and extends its continued liability under each Loan
Document to which it is a party and agrees that its grant of security interest
and/or guarantee, as applicable, under the Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness after
giving effect to this Third Amendment.
 US 400724
v4                                                                     
 
6

--------------------------------------------------------------------------------

 
5.3           Loan Document.  This Third Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
 
5.4           Counterparts.  This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.5           No Oral Agreement.  This Third Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
5.6           Governing Law.  This Third Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 US 400724
v4                                                                     
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
LINN ENERGY, LLC
         
By:
/s/ Mark E. Ellis
   
Mark E. Ellis
   
President and Chief Executive Officer
   
GUARANTORS:
LINN ENERGY HOLDINGS, LLC
 
LINN OPERATING, INC.
 
PENN WEST PIPELINE, LLC
 
MID-CONTINENT HOLDINGS I, LLC
 
MID-CONTINENT HOLDINGS II, LLC
 
MID-CONTINENT I, LLC
 
MID-CONTINENT II, LLC
 
LINN GAS MARKETING, LLC
 
LINN EXPLORATION MIDCONTINENT, LLC
             
By:
/s/ Mark E. Ellis
   
Mark E. Ellis
   
President and Chief Executive Officer

 
 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 1
US 400724 v4

--------------------------------------------------------------------------------

 


BNP PARIBAS, as Administrative Agent and a Lender
   
By:
/s/ Douglas R. Liftman
Name:
Douglas R. Liftman
Title:
Managing Director
   
By:
/s/ Betsy Jocher
Name:
Betsy Jocher
Title:
Director
     
ROYAL BANK OF CANADA, as a Lender
   
By:
/s/ Don J. McKinnerney
Name:
Don J. McKinnerney
Title:
Authorized Signatory
     
CITIBANK, NA, as a Lender
   
By:
/s/ John F. Miller
Name:
John F. Miller
Title:
Attorney-In-Fact
     
BARCLAYS BANK PLC, as a Lender
   
By:
/s/ Sam Yoo
Name:
Sam Yoo
Title:
Assistant Vice President

 
 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 2
US 400724 v4

--------------------------------------------------------------------------------

 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
       
By:
/s/ Tom Byargeon
Name:
Tom Byargeon
Title:
Managing Director
       
By:
/s/ Sharada Manne
Name:
Sharada Manne
Title:
Director
           
THE ROYAL BANK OF SCOTLAND plc, as a Lender
       
By:
/s/ Lucy Walker
Name:
Lucy Walker
Title:
Vice President
       
WELLS FARGO BANK, N.A., as a Lender
       
By:
/s/ Doug McDowell
Name:
Doug McDowell
Title:
Vice President
 
Senior Portfolio Manager
           
SOCIETE GENERALE, as a Lender
       
By:
/s/ Cameron Null
Name:
Cameron Null
Title:
Vice President
           
By:
 
Name:
 
Title:
 

 
 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 3
US 400724 v4

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a Lender
       
By:
/s/ Gumaro Tijerina
Name:
Gumaro Tijerina
Title:
Director
           
COMERICA BANK, as a Lender
       
By:
/s/ Paul J. Edmonds
Name:
Paul J. Edmonds
Title:
Vice President
           
ING CAPITAL LLC, as a Lender
       
By:
/s/ Charles E. Hall
Name:
Charles E. Hall
Title:
Managing Director
           
CREDIT SUISSE, AG Cayman Islands Branch as a Lender
       
By:
/s/ Nupur Kumar
Name:
Nupur Kumar
Title:
Vice President
       
By:
/s/ Lynne-Marie Paquette
Name:
Lynne-Marie Paquette
Title:
Associate



 
 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 4
US 400724 v4

--------------------------------------------------------------------------------

 


COMPASS BANK, as a Lender
       
By:
/s/ Ann Van Wagener
Name:
Ann Van Wagener
Title:
Vice President
           
DnB NOR BANK ASA, as a Lender
       
By:
/s/ Philip F. Kurpiewski
Name:
Philip F. Kurpiewski
Title:
Senior Vice President
       
By:
/s/ Kristin Riise
Name:
Kristin Riise
Title:
First Vice President
       
UNION BANK, N.A., as a Lender
       
By:
/s/ Scott Gildea
Name:
Scott Gildea
Title:
Vice President
           
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
           
By:
/s/ Heather W. Kiely
Name:
Heather W. Kiely
Title:
Vice President


 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 5
US 400724 v4

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA, as a Lender
       
By:
/s/ Marc Graham
Name:
Marc Graham
Title:
Director
           
ALLIED IRISH BANKS P.L.C., as a Lender
       
By:
/s/ David O’Driscoll
Name:
David O’Driscoll
Title:
Assistant Vice President
   
By:
/s/ Vaughn Buck
Name:
Vaughn Buck
Title:
Director
           
CAPITAL ONE, N.A., as a Lender
       
By:
/s/ Matthew L. Molero
Name:
Matthew L. Molero
Title:
Vice President
           
UBS AG, STAMFORD BRANCH, as a Lender
       
By:
/s/ Irja R. Otsa
Name:
Irja R. Otsa
Title:
Associate Director
       
By:
/s/ April Varner-Nanton
Name:
April Varner-Nanton
Title:
Director


 
Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 6
US 400724 v4

--------------------------------------------------------------------------------

 


MACQUARIE BANK LIMITED, as a Lender
       
By:
/s/ Robert McRobbie
Katie Choi
Name:
Robert McRobbie
Katie Choi
Title:
Division Director
Division Director
 
Legal Risk Management
Macquarie Bank Limited




Third Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 7
US 400724 v4

--------------------------------------------------------------------------------